Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 1 of 28




               EXHIBIT A
                              Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 2 of 28

                                                                                                                                             (S> 'd-'Ph-
                                                                                                                    I         (                    SUM-100
                                                                                                                           FOR cotmr use ONLY
                                           SUMMONS                                                                      (SOt.OPAM USO oe lA eORT^
                                       (CrTACION JUDiClAL)
NOTICE TO DEFENDANT: HFALTH AI^VANCES, IJX’. and DOES I through
^AV750 AL DEMANDADO): 50. inc1ii.sive.



Additional Parties Aitochmcnt Torm is ollochcd.
YOU ARE BEING SUED BY PLAINTIFF: VIANKA DUVERGLAS, an
(LO ESTA DEMANDANDO EL DEMANDANTS): indh'iduai,




 NOTtCEl You have been sued. The court may deckle against you without your being heard unless you respond within 30 daya Read the Information

    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court arid have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form If you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more Informatior^ at the Callfomla Courts
 Onlre Self-Help Center {mM.courUnfb.cB.gov^fhelp), your county law Bbrary. or the courthouse nearest you. If you cannot pay the filing fee. ask
 the court derK fora fee waiver form, tf youdo not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to cal] an attorney
  referral service. If you cannot afford an attorney, you may be eDgible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California legal Services Wab site (wwwJdwfieipcalit'omla.orp). the Caiforrria Courts Online Self-Help Center
  (www.courf/nto.ce.gov/se/flie/p). or by contacting your local court or courrty bar assodatlon. NOTE: The court has a statutory Uen for waived fees and
 costs on any settlement or arbitration award of $10,000 or more In a dvUcase. The court's lien must be paid before the court wllldlamfea the case.
 /AVISO! Lo hen demandado. Si no responde dantm da 30 dlas, la corta puode daddlr an su corrfre sin escucharsu varsidn. Lea la inhmaddn a
 eontfni/acfd/?.
     Tlene 30 DiAS DE CALENDARIO daspuis da qua la enlregvan asta dtaddn y papaleslegalas para prasentar una rvspuesta par asento an esfa
 corfB y hacer que so entregue una copra al dema/»danfe. Una carta o una nameda tdefdrdca no loprotagen. Su raspuesla por aseiito tiana qua ester
 an formate legd correeie si dasea qua procesen su ease an la corta. Es posUa qua haya un ferTTwIario qua usted paeda user para su ro^uesfa.
 Puede enconirarestos hrmulaiios dale corta y mis fnftwmacfdrj an el Centro da Ayuda da las Cortes da California (VAww.sucorte.ca.govJ, en la
 blblloteca da layes da su condado oenia corta qua la quade mds cerce. Sf no puede pagarla cuota da prasentaddn. pida al sacralario da la corta
 qua la ddun formulerio da axertddn da pago da cuofes. S/nopresenfa su respueafa e 6'empo. puede pardaral casoporlncumplMentoyla carta la
 podrd qullar su sueldo. dinaro y bianes sin mis advertanda.
    Hay otros requisifos/ega/es. Es racomandabla qua llama a un abogado InmerSatamanta. SI no conoca a un abogado, puedallamare un sarvtde da
 rarr^ddn a abegados. Si no puede pagar a un abogado, as posibla qua cumpla con los raquisitos para obtaner serddos logalas gratuitos da un
 prograrna da sarvldos lageles s/n Unas da lucro. Puede enconfrar esfos grvpos sin lines da lucre an el side wab da Callfomla Legal Services.
 (Www.lawhBlpcaBfomia.org}. en el Centro da Ayuda da las Cortes da California, (Vvww.5UCorte.ca.gov} o ponlindose en contacto con la cotta o el
 colegio da abegados locales. AVISO: Por lay, la corta tiana derecho a ndamarlas cuetasyles castes exentos por imponerun gravamen sobre
 cualqularracuparadin da $10,000 6 mis da valor radbida madlanta un acuardo a una concesldn da arbitraje en un case da darache dvil. TIane qua
 pagar el gravamen de le corle antes da que la corta pueda dasecharel easo.
                                                                                             CASEIfUMBSO
The name and address of the court is;                                                        (NiinwoUUCtte):
(El r>ombre y direccidn de la corte es):
Suj>orior Court orColifornia. County of Sun Francisco
400 McAllister SUvel
                                                                                                         C G C - 2 0 -5-8-3-8-3X
Siin Francisco. Cnlil'oniia 94 ] 02-4.515
The name, address, and telephone number of plaintiffs attorney, or pialntiff without an attorney, is:
(El nombre. la direccidn y el numero de lel6fono del abogado del demandante, o dal damandar)te que no bene abogado, as):
DANIEI. I FEDHR SBN 130867
THE LAW OFFICE OF DANIEL FEDER, 235 MONTGOMERY ST #1019. SAN FRANCISCO. CA 94104 415-.391-9476
                                                                        Clerk, by                                                                    Deputy
                  MAR 10 2(B9            Clerk of the Court             (Secretano)             ANOaiCASUNQA                                        (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (Torm POS-010).)
(Pare prveba de entrega de esta citeiidn use el formulajio Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
                                  1. I      I as an individual defendant.
                                  2. I----- 1 as the person sued under the fictitious name of (specify):
                                                                                                                                   f I"'*                    A
                                         3           on behalf of fspocriy}.'
                                                under.       CCP 416.10 (corporation)               i----1 CCP 416.60 (minor)
                                                      I    I CCP 416.20 (defunct corporation)       I I CCP 416.70 (conservatee)
                                                      I    I CCP 416.40 (assodatlon or partnership) I     I CCP 416.90 (authorized person)
                                                      lYYl other fspeef/y}; Corporation Code 17061 Limited Liability Company
                                         4. :        by personal delivery on (dale):
                                                                                                                                                       gr,ij» I     1

  ..r               M.- I......... .                                      SUMMONS                                                 CodsolCH                        465
   -■ii::'';' ■' •m”-     • .iij---.                                                                                                          \Mvw.covtr/Vo CB.gOf
  =.•..'•1 -Cl'           ' '..<■■                                                                                                              OoC h form



                                                                                                                                                                        i
                                                                                                                                                                        :
                           Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 3 of 28


                                                                                                                               SUM»200(A)
   SHORT TITLE:                                                                                CASE NUMBER;




                                                          INSTRUCTIONS FOR USE
   4 This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
   4 If this attachment is used, insert the following statement In the plaintiff or defendant box on the summons: "Additional Parties
     Attachment form is attached."

   List additional parties (Check only one box. Use a separate page for each type of parly.):

     I    I Plaintiff          | XI Defendant       Cross-Complainant            Cross-Defendant




                                                                                                                  Page     i       of        i
                                                                                                                                        Paga 1 of 1
 Form Adopted (or Mandatory Uto
   Judiasl Council el CalKomle                  ADDITIONAL PARTIES ATTACHMENT                                              MtolUw Dec A Perm OuUder*

SUM-200(A) [Rov. January 1.2007)                      Attachment to Summons
                     Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 4 of 28




             1   Daniel Fcder (SBN 130867)
             2   Law Offices of Daniel Feder                                        Ban Fisndsco County SupettorCoat
                 235 Montgomery Street Suite 1019
             3   San Francisco, CA 94104                                                   MAR 1 8 2020
                 Telephone: (415) 391-9476
             4   Facsimile: (415)391-9432                                              CLERK OF THE COURT
                 daniel@dfeclerlaw.com                                                 ANGELICA SUNGA
             5                                                                                             OapuiyCterk
                 Attorneys for Plaintiff
             6
   o             V7ANKADUVERGLAS
   o\        7
   <         8                          SXn^ERIOR COURT FOR THE STATE OF CALIFORNIA
   u
   o'
             9                                        COUNTY OF SAN FRANCISCO
I I 10
I^
II "                 VIANKA DUVERGLAS, an individual,                        Case No.: :CGC-20'5,8 38 35
P*       12                    Plaintiff,
*Q CN
                                                                            COMPLAINT FOR DAMAGES
° o
0)      13                     v.                                           1. Disability Discrimination in Violotinn of
U .-4

§  s 14                                                                        FEHA;
O ‘3                HEALTH ADVANCES. LLC, and DOES 1                        2. Failure to Prevent Discrimination, and/or
> CO
                    through 50, inclusive.                                     Harassment in Violation of FEHA;
                                                                            3. Retaliation
  M     16
                               Defendants.                                  4. Wrongful Temainalion in Violation of
                                                                               Public Policy.
    I 17                                                                    5. Failure to Accommodate
   Io 18                                                                    6. Failure to Engage in the Good Faith
                                                                               Interactive Process
        19                                                                  7. Retaliation in Violation of Labor Code
                                                                               Section 1102.5
  ^ 20
        21
                    Plaintiff VIANKA DUVERGLAS (hereafter ’’Plaintiff' or "DUVERGLAS") complains as
        22
                    follows:
        23
                                                                   THE PARTIES
        24
                        1.          Plaintiff is an individual over the age of 18 and is a resident of the State of
        25
                 California.
        26
                       2.           The true names and capacities, whether individual, corporate, associate or otherwise
        27
                 of DOES 1 through 50, inclusive, are unknown to Plaintiff. Plaintiff therefore sues such
        28
                 defendants by such fictitious names and will amend this complaint to insert their true names and          \




                                                                                                                           (
                                                                                                                           I
                    Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 5 of 28




           1   capacities when ascertained. Plaintiff is informed and believes, and thereon alleges, that each
           2   such fictitiously named defendant is in some manner, means or degree, connected with the
           3   matters alleged and is liable to Plaintiff thereon.
           4            3.    Plaintiff is informed and believes, and thereon alleges, that at all times herein
           5   mentioned each of the defendants was the agent and/or employee of each of the remaining
           6   defendants and, in doing the things hereinafter alleged, was acting within the course and scope of
    o
    o\     7   such agency and/or employment.
    <3    o                                            STATEMENT OF FACTS
    O     «
     9*


    o
    V)     9            4.   ■ Plaintiff Vianka Duverglas (“Plaintiff’) was employed by Defendant Health
M I 10         Advances, LLC (“Defendant”) beginning on September 5,2018, as an Office Administi-ator, on a
               full-time basis. Plaintiff was earning $60,000.00 per year. Plaintiffs immediate supervisor was
p ■■
I ♦ 12         Vivek Mittal (“_Vivek_”). Defendant employed approximately 150 employees, at three
o „
‘rt On    13   locations throughout the Bay Area, Massachusetts and Switzerland. Plaintiff worked in the San
82
i -       14   Francisco office, located at 601 Montgomery Street, San Francisco, CA .
O 3
J
> CO
                        5.    On April 13, 2019; Plaintiff was injured and was diagnosed with a tom ACL and
u g
    w     16   ruptured meniscus. On April 14, 2018, Plaintiff immediately informed Vivek and other
    I 17       colleagues of the injury, and informed Defendant that she would be off of work April 13, 2019
    I 18       through April 22, 2019. from physician/Ortho specialist. Additionally, Defendant was sent a
    o
          19   medical note from Plaintiffs doctor, informing of the injury, and stated that "this return to work
          20   date is based on expected clinical progress and may need to be modified based on actual clinical
          21   progress" (essentially when she could walk properly without pain and further damage to her
          22   knee).
          23            6.    On or about April 16, 2019 Plaintiff received a response to her email. Initially, the
          24   response from HR and her supervisor was positive. They wished her a speedy recovery and she
          25   informed them that she would keep Defendant updated with clinical progress.
          26            7.   April 23, 2019 Defendant sent email to plaintiff about needing a "Fitness for Duty
          27   to Return to Work Form". Plaintiffs physician returned the form stating that plaintiff will be off of
          28   work through May 6th, 2019. Plaintiff returned to work on Monday May 6th, 2019. Plaintiff was

                                                                     2
                                                Plaintiffs Complaint for Damages
                      Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 6 of 28




             1    scheduled for surgery on May 30,2019. Plaintiffs last day of work before surgery was May 17,
             2    2019. On June 4,2019 Defendant sent an email of termination to plaintiff stating the office
             3    manager position was insufficient for a full time position. As a result the office administrator
             4    position was terminated with Health Advances.
             5                             EXHAUSTION OF ADMINISTRATIVE REMEDIES
         6              8.      Plaintiff has filed an administrative charge with the Department of Fair
  o
  rt-    7        Employment and Housing and received a right to sue letter
  0\


   6 8                                                   FIRST CAUSE OF ACTION

   I ®                         Disability Discrimination Violation of Gov. Code § 12940 et seq.
Io I 10
  cju
                                               (Against DEFENDANTS and Does 1-25)

IJ ■■                   9.      PLAINTIFF incorporates by reference the allegations set forth above as though
I ♦ 12           fully restated herein.
o ^     n
u ^                     10.     At all times relevant herein, PLAINTIFF was employed by Defendants, and/or
§ ^     14       DOES 1—25, and each of them.
O *3
                        11.     The FEHA requires defendants to refrain from discrimination against an employee
  I 16
  r„
                 on the basis of disability.

                        12.     Defendants, and/or DOES 1-25, and each of them, made decisions that adversely
  I 18           affected PLAINTIFF in regards to the terms, conditions and privileges of employment
  S     19       culminating in her termination, on the basis of her disability.
  fO
        20              13.    Asa direct, proximate, and foreseeable result of Defendants* conduct, and/or DOES
        21       1 -25, and each of their, acts and/or failures to act, as alleged herein, PLAINTIFF has suffered and
        22       continues to suffer substantial losses in earnings and employment benefits, injury to her career
        23       and reputation, and extreme and enduring emotional distress including but not limited to
        24       humiliation, shock, embarrassment, fear, anxiety and discomfort, all of which amount to
        25       PLAINTIFF’S damage which totals in excess of the minimum jurisdiction of this court, the
        26       precise amount to be proven at trial.
        27             14.     Defendants, and/or DOES 1-25, and each of them, committed the acts herein
        28       alleged maliciously, fraudulently, and oppressively with the wrongful intention of injuring

                                                                  3
                                                 Plaintiffs Complaint for Damages
                      Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 7 of 28




            1    PLAINTIFF, and acted with an improper and evil motive amounting to malice, in conscious
            2    disregard for PLAINTIFF’S rights and thus an award of exemplary and punitive damages is-
            3   justified. Further, the actions directed at PLAINTIFF were carried out by supervising employees
            4    acting in a deliberate, callous and intentional manner in order to injure and damage PLAINTIFF.
            5    PLAINTIFF is therefore entitled to recover and herein prays for punitive damages in an amount
            6    sufficient to punish Defendant, and/or DOES 1-25, and each of them, in an amount to be proven
     o
     a^     7   in trial.
     <      0
     O      ^           WHEREFORE, PLAINTIFF prays for judgment, including punitive damages, as more
     o
     to
            9   fully set forth below.
■8 I 10
                                                SECOND CAUSE OF ACTION
     00                             Failure to Prevent Discrimination and/or Harassment
c
«3
Q ♦       12
                                             IN Violation of Gov. Code § 12940 et seq.
g o       l-S
                                          (Against the DEFENDANTS and Does 1-25)
§ ^       14
O '3
> CO
« «       15            15.    PLAINTIFF incorporates by reference the allegations set forth above as though
fSS 16          fully restated herein.

     i 17               16.    At all times relevant herein, PLAINTIFF was employed by DEFENDANTS and/or
     1 18       DOES 1-25, and each of them.
     2    19            17.    At all times mentioned herein, DEFENDANTS were prohibited by California
          20    Government Code §12940, et seq., among other California statutes, from failing to take all
          21    reasonable steps necessary to prevent discrimination, retaliation, and/or harassment from
          22    occurring.
          23            18.    Defendants subjected PLAINTIFF to discrimination and harassment and/or ratified
          24    discriminatory and harassing conduct towards PLAINTIFF and retaliated against her for opposing
          25    practices prohibited by FEHA. PLAINTIFF is informed and believes, and thereon alleges, that
          26    Defendant failed to act and/or to take all reasonable steps necessary to prevent discrimination and
          27    harassment from occurring.
          28            19.    On information and belief, the DEFENDANTS failed to maintain and implement

                                                                4
                                                Plaintiffs Complaint for Damages
                     Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 8 of 28




         I    and/or enforce adequate policies and procedures, failed to provide adequate training of personnel,
         2    and failed to take other reasonable steps necessary to prevent the violations of the FEHA alleged
         3    herein from occurring.
         4             20.    The above-described actions and omissions of the Defendants constitute failure to
         5    prevent discrimination and retaliation under the FEHA.
         6             21.    As a direct and proximate result of Defendants’ conduct, and/or DOES 1-25, and
   o
   o^    7    each of their, their acts and/or failure to act, PLAINTIFF has suffered injury, damage, loss and
         R    harm, including but not limited to, loss of income, humiliation, embarrassment, severe mental and
   U     **
  i 9         emotional distress, and discomfort, all of Nvhich amount to PLAINTIFF’S damage which totals in
I I 10        excess of the minimum jurisdiction of.this court, the precise amount to be proven at trial.
        "              22.    Defendants, and/or DOES 1-25, and each of them, committed the acts herein
I . 12        alleged maliciously, fraudulently, and oppressively with the wrongful intention of injuring
'ft ^
« o           PLAINTIFF, and acted with an improper and evil motive amounting to malice, in conscious
u ^
§ "     14    disregard for PLAINTIFF’S rights and thus an award of exemplary and punitive damages is
O -3
> 00
              justified. Further, the actions directed at PLAINTIFF were carried out by supervising employees
   w    16    acting in a deliberate, callous and intentional maimer in order to injure and damage PLAINTIFF.
   I 17       PLAINTIFF is therefore entitled to recover and herein prays for punitive damages in an amount
   I 18       sufficient to punish Defendant, and/or DOES 1-25, and each of them, in an amqunt to be proven
   o
        19     in trial.
   ^    20             WHEREFORE, PLAINTIFF prays for judgment, including punitive damages, as more
        21    fully set forth below.
        22                                        THIRD CAUSE OF ACTION
        23                   Retaliation in Violation of Cal. Gov. Code Section 12940 et seq.
        24                                   (Against DEFENDANTS and Does 1-25)
        25             23.    PLAINTIFF incorporate by reference the allegations set forth above as though fully
        26    restated herein.
        27             24.    At all times herein mentioned, DEFENDANT qualified as an “employer” as defined
        28    within California Fair Employment and Housing Act (California Government Code 12940, et.

                                                              5
                                               Plaintiffs Complaint for Damages
                      Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 9 of 28




             1   seq., or “FEHA”), in that DEFENDANT regularly employed five or more workers.
         2              25.    FEHA, California Government Code § 12940(k)(4) et seq., and other applicable
         3       provisions, make it unlawful for any employer to retaliate against an employee for engaging in
         4       activity protected by FEHA.
         5              26.    After PLAINTIFF made a request for accommodation of her disability, and
  'a-    6       DEFENDANT retaliated against by terminating her.
  o
  Os
         7              27.    As a direct and proximate result of the unlawful conduct of DEFENDANTS,
  ^      8       PLAINTIFF has suffered damages including but not limited to past and future loss of income,
  I 9            benefits, and other damages to be proven at time of trial.
I I 10                  28.    As a direct and proximate result of DEFENDANT’S actions against PLAINTIFF,

II  "
I . 12
                 as alleged above, PLAINTIFF has suffered and will continue to suffer severe mental and
                 emotional distress, including but not limited to frustration, depression, nervousness, anxiety and
® ^
o o
        13       loss of self-worth, and damage her reputation.
o ^
^ -     14              29.    The unlawful conduct alleged above was engaged in by the officers, directors,
O '3
> 00
                 supervisors and/or managing agents of DEFENDANTS, and each of them, who were acting at all
  1 16           times relevant to this Complaint within the scope and course of their employment.
  I 17                 30.     DEFENDANTS’ actions directed at PLAINTIFF were carried out by supervising
  t 18
                 employees acting in a deliberate, callous and intentional manner in order to injure and damage
  o
  S 19           PLAINTIFF.
  ^     20             31.     DEFENDANTS committed the acts herein alleged maliciously, fraudulently, and
        21       oppressively with the wrongful intention of injuring PLAINTIFF, and acted with an improper and
        22       evil motive amounting to malice, and in conscious disregard for PLAINTIFF’S rights, and such
        23       acts were committed by, authorized by, and/or ratified by officers, directors, and/or managing
        24       agents of DEFENDANTS. PLAINTIFF is therefore entitled to recover and herein prays for
        25       punitive damages in an amount sufficient to punish and deter DEFENDANT and others for such
        26       conduct.
        27             32.     PLAINTIFF has incurred, and will continue to incur, attorneys’ fees and costs in the
        28       prosecution of this action, and PLAINTIFF therefore seeks attorneys’ fees and costs under all

                                                                6
                                                 Plaintiffs Complaint for Damages
                  Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 10 of 28




          1   applicable provisions of law.
          2               WHEREFORE, PLAINTIFF prays for judgment as set forth below.
          3                                     FOURTH CAUSE OF ACTION
         4                             Wrongful Termination in Violation of Public Policy
          5                                (Against the DEFENDANTS and Does 1-25)
         6          33.      PLAINTIFF incorporates by reference the allegations set forth above as though
   o
   a.     7   fully restated herein.
          Q
   O      *         34.      At all times relevant herein, PLAINTIFF was employed by the DEFENDANTS
   d
   o
   M      9   until her termination.
   o
I
.•u u-i 10
                    35.      California has a fundamental, substantial, and well-established public policy, as
              expressed in FEHA and other laws and regulations, against discrimination, harassment, and
I ♦ 12        retaliation in the workplace. DEFENDANT violated these important public policies by
So 13         terminating PLAINTIFF, because of PLAINTIFF’S disability, her requests for leave, her requests
S ^ 14        for accommodation and her complaints to management about the manner in which they were
> CO
              treating her complaints.
u c
^ W      16         36.      As a direct and proximate result of the unlawful conduct of PLAINTIFF has
   I n        suffered damages including but not limited to past and future loss of income, benefits, and other
   fo i«      damages to be proven at time of trial.
         19         37.      As a direct and proximate result of DEFENDANTS’ actions against PLAINTIFF,
   m
        '20   as alleged above, PLAINTIFF has suffered and will continue to suffer severe mental and
        21    emotional distress, including but not limited to frustration, depression, nervousness, anxiety and
        22    loss of self-worth, and damage to her reputation.
        23          38.      The unlawful conduct alleged above was engaged in by the officers, directors,
        24    supervisors and/or managing agents of DEFENDANTS, and each of them, who were acting at all
        25    times relevant to this Complaint within the scope and course of their employment.
        26          39.      DEFENDANTS’ actions directed at PLAINTIFF were carried out by supervising
        27    employees acting in a deliberate, callous and intentional manner in order to injure and damage
        28    PLAINTIFF.

                                                               7
                                                Plaintiffs Complaint for Damages
                      Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 11 of 28




             1          40.     DEFENDANTS committed the acts herein alleged maliciously, fraudulently, and

         2        oppressively with the wrongful intention of injuring PLAINTIFF, and acted with an improper and

         3        evil motive amounting to malice, and in conscious disregard for PLAINTIFF s rights, and such

         4        acts were committed by, authorized by, and/or ratified by officers, directors, and/or managing

         5        agents of DEFENDANT. PLAINTIFF is therefore entitled to recover and herein prays for

             6    punitive damages in an amount sufficient to punish and deter DEFENDANTS and others for such
    o
    On
             7    conduct.

    O        **         41.     Asa result of the conduct of DEFENDANTS’ conduct, PLAINTIFF was forced to

  8w 9            retain an attorney in order to protect her rights. Accordingly, PLAINTIFF seeks the reasonable
U 1 10            attorneys’ fees and costs incurred in this litigation in an amount according to proof at trial.

    s    11              WHEREFORE, PLAINTIFF prays for judgment as more fully set forth below.
.2d 00
c
(Q
         12                                             FIFTH CAUSE OF ACTION
Q ♦
o w      13                         Failure to Accommodate in Violation of Government Code § 12940
§ ^      14                                                 (Against All Defendants)
O 3      ^
> CO
S ^ 15                   42.     Plaintiff incorporates all previously paragraphs as though fully set forth herein.

         16              43.     Defendants had an affirmative duty to make a reasonable accommodation for

    I
    I 18
                  Plaintiffs disability. The duty arises even if Plaintiff did not request an accommodation.
                         44.     Here, Plaintiff requested that she be allowed to work in her position as a
     o
         19       Radiology Technologist with reasonable accommodations. Defendants failed to accommodate

         20       those restrictions and terminated Plaintiff’s employment to avoid having to further

         21       accommodate her request for accommodations.
         22              45.     At all relevant times, Defendants had actual and constructive knowledge of the

         23        failure to accommodate described and alleged herein, and condoned, ratified and participated

         24        in the discrimination.
         25              46.     Defendants’ acts were malicious, oppressive or fraudulent with intent to vex,
         26        injure, annoy, humiliate and embarrass Plaintiff, and in conscious disregard of the rights or

         27        safety of Plaintiff and other employees of Defendants, and in furtherance of Defendants’
         28        ratification of the wrongful conduct of the managers of Defendants. Accordingly, Plaintiff is

                                                                   8
                                                    Plaintiffs Complaint for Damages
                   Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 12 of 28




           1    entitled to recover punitive damages from Defendants.
           2           47.    By reason of the conduct of Defendants and each of them as alleged herein,
           3    Plaintiff has necessarily retained attorneys to prosecute the within action. Plaintiff is therefore
          4     entitled to reasonable attorney’s fees and litigation expenses, including expert witness fees and
           5    costs, incurred in bringing the within action. As a result of Defendants’ and each of their
           6    actions, Plaintiff sustained economic damages to be proven at trial. As a further result of
    o
    ON
           7    Defendants’ and each of their actions, Plaintiff suffered emotional distress; resulting in
           O
    U      **   damages to be proven at trial.
                       48.    The above discriminatory conduct violates FEHA, Government Code §§ 12940
    ■I '
§ I 10          and 12941 and California Public Policy and entitles Plaintiff to all categories of damages,
I   S     11    including exemplary or punitive damages.
c
^3 ♦      12                   WHEREFORE, Plaintiff prays for judgment as more fully set forth herein.
o         n                                           SIXTH CAUSE OF ACTION
a> o

is
O 3
    14                  Failure to Engage in the Good Faith Interactive Process in Violation of Government
> 00

2 §                                                     Code § 12940, etseq.
                                                          (Against All Defendants)

    §o ”               49.     Plaintiff incorporates all previous paragraphs as though fully set forth herein.
    04    in
    S     18           50.     Defendants, and each of them, were required under California Government Code
    o

    iri
          19    §12940, et seq., among other California statutes, to engage in an interactive dialogue with all
    ^     20    qualified, disabled employees, designed to find ways to reasonably accommodate said
          21    employees’ disabilities in the workplace (the “interactive process”).
          22           51.     Plaintiff was a qualified disabled employee. Defendants were, therefore,
          23    required to engage in the interactive process with Plaintiff.
          24           52.     Defendants, and each of them, failed to engage in the interactive process with
          25    Plaintiff.
          26           53.    As a direct, proximate and foreseeable result of Defendants’ acts and failures to
          27    act as alleged herein, plaintiff has suffered and continues to suffer substantial losses in
          28    earnings and employment benefits, injury to her career and reputation and extreme and

                                                                9
                                                 Plaintiffs Complaint for Damages
                   Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 13 of 28




          1    enduring emotional distress including but not limited to humiliation, shock, embarrassment,
          2    fear, anxiety and discomfort, all to his damage in an amount to be determined according to
          3    proof at trial.
          4           54.        Defendants and each of them, committed the acts herein alleged despicably,
          5    maliciously, fraudulently, and oppressively, vvith the wrongful intention of injuring plaintiff,
          6    and acted with an improper and evil motive amounting to malice and in conscious disregard of
     o
     On
          7    plaintiffs rights. Because the acts taken toward plaintiff were carried out by managerial
     <     8   employees acting in a deliberate, cold, callous, despicable, and intentional manner in order to
     CJ
     §     9   injure and damage plaintiff, he is entitled to punitive damages from Defendants, and each of
     ■5
S i       10   them, in an amount according to proof

|l
I ♦       12
               WHEREFORE, Plaintiff prays for judgment as more fully set forth herein.
                                                     SEVENTH CAUSE OF ACTION
= 2       13                               Retaliation in Violation of Labor Code Section 1102.5
DO
(J

S  - 14
O '3                                                  (AGAINST ALL DEFENDANTS)
> 00
5         15           55.       Plaintiff incorporates all previous paragraphs as though fully set forth herein.
     w    16           56.        Defendants, through their agents and employees engaged in a pattern and

     i    17   practice of retaliating against Plaintiff for complaining Defendants’ failure to accommodate
     I 18      her work restrictions. Defendants also engaged in legally protected activity when she
     o
          19   requested medical leaves.
          20           57.        Plaintiff was subjected to an adverse employment action because of her requests
          21   for modified work duties, and Defendants’ failure to engage in the good faith interactive
          22   process with her around her request for modified work duties.
          23           58.        Defendants’ acts were malicious, oppressive or fraudulent with intent to vex,
          24   injure, annoy, humiliate and embarrass Plaintiff, and in conscious disregard of the rights or
          25   safety of Plaintiff and other employees of Defendants, and in furtherance of Defendants’
          26   ratification of the wrongful conduct of the managers of Defendants. Accordingly, Plaintiff is
          27   entitled to recover punitive damages from Defendants.
          28           59.
                                                                  10
                                                   Plaintiffs Complaint for Damages
                    Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 14 of 28




          1                                         EIGHTH CAUSE OF ACTION
          2                  Retaliation in Violation of Cal. Gov. Code Section 12940 et seq.

          3                                      (Against DEFENDANT and Does 1-25)
          4           65.     PLAINTIFF incorporate by reference the allegations set forth above as though fully

          5    restated herein.
          6           66.     At all times herein mentioned, DEFENDANTS qualified as an “employer” as
    o
    o\    7     defined within California Fair Employment and Housing Act (California Government Code
    <I    Q     12940, et. seq., or “FEHA”), in that DEFENDANTS regularly employed five or more workers.
    u     ®
    8     9            67.        Plaintiff requested and received medical leave pursuant to Government Code
    .52
I i 10          Section 12945.2, et seq. (“CFRA”). After Plaintiff took medical leave, Defendants terminated her
                employment in retaliation for her exercising her rights to take medical leave under FEHA.
          12           68.        As a direct and proximate result of the unlawful conduct of DEFENDANTS,
o s;      13    PLAINTIFF has suffered damages including but not limited to past and future loss of income,
8 2
S         14    benefits, and other damages to be proven at time of trial.
O -3
> 00
                       69.        As a direct and proximate result of DEFENDANTS" actions against PLAINTIFF,

iS «      16    as alleged above, PLAINTIFF has suffered and will continue to suffer severe mental and

    I
    I     18
                emotional distress, including but not limited to frustration, depression, nervousness, anxiety and
                loss of self-worth, and damage her reputation.
     O
    2     19           70.        The unlawful conduct alleged above was engaged in by the officers, directors,
    fO
          20    supervisors and/or managing agents of DEFENDANTS, and each of them, who were acting at all
          21    times relevant to this Complaint within the scope and course of their employment.
          22           71.        DEFENDANTS’ actions directed at PLAINTIFF were carried out by supervising
          23    employees acting in a deliberate, callous and intentional maimer in order to injure and damage
          24    PLAINTIFF.
          25           72.        DEFENDANTS committed the acts herein alleged maliciously, fraudulently, and
          26    oppressively with the wrongful intention of injuring PLAINTIFF, and acted with an improper and
          27    evil motive amounting to malice, and in conscious disregard for PLAINTIFF’S rights, and such
          28    acts were committed by, authorized by, and/or ratified by officers, directors, and/or managing

                                                                  11
                                                   Plaintiffs Complaint for Damages
                 Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 15 of 28




        1    agents of DEFENDANTS. PLAINTIFF is therefore entitled to recover and herein prays for
        2    punitive damages in an amount sufficient to punish and deter DEFENDANTS and others for such
        3    conduct.
        4          73.     PLAINTIFF has incurred, and will continue to incur, attorneys’ fees and costs in the
        5    prosecution of this action, and PLAINTIFF therefore seeks attorneys’ fees and costs under all
        6    applicable provisions of law.
  o
  os    7          WHEREFORE, Plaintiff makes the following demand:
         o         (a)     That process be issued and served as provided by law, requiring Defendants, and
  U      ®
   u    9    each of them, to appear and answer or face judgment;
  .22

I^                 (b)     For general, special, actual, compensatory and/or nominal damages, as against
             Defendants, and each of them, in an amount to be determined at trial;
I ♦ >2             (c)     For back pay and other benefits Plaintiff would have been afforded but-for
^ a\
             Defendants’, and each of their, unlawful conduct;
o ^
i «     14         (d)     For declaratory relief, as against Defendants, and each of them, in an amount to be
O 3
> w
% a     \5   determined at trial;
a 5 16              (e)    For statutory penalties as allowed by law;

  I ''
  I 18
                    (f)
                    (g)
                            For costs and expenses of this litigation;
                           For reasonable attorneys’ fees where appropriate.
   o
        19          (h)     For pre and post-judgment interest on all damages and other relief awarded herein
  IT)
  m
        20   from all entities against whom such relief may be properly awarded; and,
        21          (i)     For all such other relief as this Court deems just and appropriate.
        22          Dated: March 1^^020                     Law Offices of Daniel Feder
        23
                                                            DANIEL Feder               ^
        24
                                                            Attorneys for Plaintiff
        25          PLAINTIFF DEMANDS TRIAL BY JURY.
        26          Dated; Marchl"^020                      Law Offices of Daniel Fede
                                                        <
        27
        28                                                Daniel Feder
                                                          Attorneys for Plaintiff
                                                             12
                                              Plaintiffs Complaint for Damages
                   Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 16 of 28


                                                                                                                                                   CM-010
  ATTOTVCy OR PARTY WITHOUT ATTORNEY (Hum, Sl$lf 6vm»nb^.                                                            FOR COURT (/Sf CM. Y
      DANIEL LFBDER SBN 130867            SBN:
      THE law office OF DANIEL FEDER                                                                              ENDORSED
      235 MONTGOMERY ST#I019, SAN FRANCISCO, CA 94104                                                              FILED
        TaEPHONE nol:4 15-391 -9476            FAX noi:4 15-391-9432                                 Ssn fiwtdico CoontySufie/lorCoat
  ATTORNEY FOR <Winw;. Vianka Diiverglas
 SUPERIOR COURT OF CAUFORNIA. COUNTY OF SAN FRANCISCO                                                          MAR 1 8 2020
      STREET adohes8:400 McAIlistCT Street
     MAiLMBAooRES8:400 McAllisteT Street                                                                CLERK OF THE COURT
     WIYANO BP OOOC: Stm Francisco, 94102-4515
         BRANCH NAwE: Civic Center Courthouse
                                                                                                     flv^ANQEUCASUNGA
                                                                                                                                       DaputyOttk
   CASE NAME: Doverglas v. Health Advances LLC

      CIVIL CASE COVER SHEET
 I x1 Unlimited             I    I Limited
                                                               Complex Case Designation             err^ 2 0                                              37
                                                          1 ■) Counter          CZ) Joinder
        (Amours                    (Amount
                                                                                                           JUDGE:
        demanded                   demanded is            Riod with first appearance by defendant
        exceeds $25,000)           $26,000 or less)           (Cal. Rules of Court, rule 3.402)             deft:
                                       fte/ns /-6 be/ow must be completed (see Instructions on page 2).
 1. Chedt one box below for the case type that best describes this case:
    Auto Tort                                           ConOoct                                   Provisionalty Complex Civil Lltl^tlon
     „ Auto (22)                                         _J Breadi of contracVwaffanty (06)             Ruteo of Court, njtoo 340(L^403)
     Z-j UnlnsuTed rrtotortsl (46)                            Rule 3.740 collections (09)        1    I Anitirust/Trade mQiitatlon (03)
    Other Pl/P(VWD(Per8onQl ln{ury/Property                   Other collections (09)              I _J ConstructlOA defect (10)
    Panwoe/Wronohil Death) Tort                         L^J Insurance coverage (18)               I I Mass tort (40)
    _ AdjestOBfOd)                                     i    I Other conirad (37)                  I   I Securities litlgallon (28)
           Product llaWlity (24)                        Real Property                            I__ I EnwonmentslToxic tort (30)
         I Medical maipraellce (45)                    (    I Emirtenl domain/inverse            i    I Insurance emrerage claims arising from the
    Z!] Other Pl/PD/WO (23)                                   condemnation (14)                          above Csled provsionally complex case
                                                       LJ WrongU eviction (33)                           types (41)
    Von-PI/PD/WD (Other) Tort
          1Business lort/unfeir business practice (07) I    I Other real property (26)            Enforcement of Judgment
    ^ CIva rights (08)                                  Unbwfui Detainer                         [^-1 Eniorcememofludgmeni (20)
    ID Defamation (13)                                 LJ CommerdaJ (31)                         Mlscelteneous CIvtl Complaint
    ID Fraud (16)                                      HI] flesldenUal (32)                      □ RICO (27)
    ZD Intellectual pniperty (16)                      I__ I Drugs (38)                          I    I Other complaint (not speciUed abov9) (42)
    ZD Professional neglgence (25)                     Judicial Review                           Mtecellaneous Ctvtl Petition
    ZD Other non-PVPOAND tort (35)                     1 1 Asset lorfeiiure (05)                 1    I Partrxrrship end corporate governance (21)
    imploymant                                             J Pelitionra:ar6(trallDr.a»ard(11) □ olherpciilto,
    "in Wrorrgful termination (36)                         J Wrh of mandate (02)
        I Other employmani
_____________                  (15)
                 ^^__________________]                        OiberludloalrevtewOS)
2. This case I        I is      i X I la not    complex under rule 3.400 of the Calilornla Rules of Court If the case is complex, mart! the
    factors requiring exceptional judiclBl management:
    a. I I Large number of separately represented parties                d. ED Largo number of witnesses
    b. I I Extensive motion practice raising difficult or novel          e. I    1 Coordination with related actions pending In one or more courts
              issues that will be time-consuming to resolve                        in other counties, states, or countries, or in a federal court
    c. i I Substantial airxxjnt of documentary evidence                   f. [ I Substantial pos^udgment Judl^l^pervtslqriffi ^ ^ &
3. Remedies sought ('checN a// fhaf spp/yj: a.rx'l monetary b. I               I nonmonetary; declaratory o^nJirnctli^Bllaf^tcc. I^Xflpunlth/B
4. Number of causes of action/spec///>; Seven                                                                                    ^
5. This case L_ 1 Is      f X [ b not a class action sulr.                                                                              J
6. If there are any known related cases, tile and serve a notice of related case, fyou may use tom CM^tS.)
Date: March 13,2020
DANlF.l. I. FRHF.R SRN 130867                                                               LL
                              (rYi>EonrnKTH»ME)                                            (SIBMTURE OF PWOrW XfTeB                  PARTY)
                                                                         NOTICE
  •   Plaintiff must file this cover sheet with the first paper filed In the acUon or proceeding (except small claims cases or cases filed
      under the Probate Code. Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
      In sanctions.
  •   RIe this cover sheet In addition to any cover sheet required by local court rule.
  «   If this case Is complex under rule 3.400 et seq. of the CaQfomia Rules of (3ourt. you must serve a copy of this cover sheet on ail
      olher parties to the action or proceeding.
  •   Unless this Is a collecUons case under rule 3.740 or a complex case, this cover sheet will be used for etatlslical purposes on^.
                                                                                                       __ ______________________________1 eta
Fv/n Adepttd lor MvdMry Use                                                                            Cd. Rvbs o< Court, ijei 2.30,3.22^ 0.400-0.<ao. 3.740;
  Jue^t Cound cT CaMordi                            CIVIL CASE COVER SHEET                                   Cd. Stwdttido d JuaiclU Adniwawowi. aid. no
  CM-OIOtRr'.JvV'.SOOTI                                                                                                                 wv.cmrtMb.c3.pciv
                                                                                                                               WvMU«* Oqs ^ fTmiii




                                                                                                                                                                ;•
                   Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 17 of 28


                                                                                                                                     CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintltfs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) In a civil case, you must
complete and file, along vrith your first paper, the CMI Case Cover 5/ieef contained on page 1. This Information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In Item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed In item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type In item 1 are provided below. A cover
sheet must be filed only with your Initial paper. Failure to file a cover sheet with the first paper filed In a civil case may subject a party.
Its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court
To Parties in Rule 3.740 Collections Cases. A “collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that Is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time>for*8ervlce requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment In rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex, if a plaintiff believes the case Is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of Its first appearance a joinder In the
plaintiff's designation, a counter-designation that the case Is not complex, or, if the plaintiff has made no designation, a designation that
ti^e case is complex.
                                                           CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Properly              Breach ol Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                         Breach of Renial/Lease                          Anlitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful detainer            Construction Defect (10)
           case involves an uninsured                             or wrongful eviction)                  Claims Involving Mass Tori (40)
           moforisr claim subject to                     ConlractAVarranty Breach-Seller                 SecurHies Ulioaiion (28)
           arbitration, check this item                        Piaintill (not fraud or negligence)       Environmental/Toxic Ton (30)
           Instead of Auto)                              Negligent Breech of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                        (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranly                    case type fisted above) (41)
Tort                                                 Collections (e.g., money owed, open              Enforcement ot Judgment
     Asbestos (04)                                       book accounts) (09)                             Entorcemeni of Judgment (20)
          Asbestos Properly Damage                       Collection Case-Seller Plaintiff                     Abstract of Judgment (Out of
          Asbestos Personal Injury/                      Other Promissory Note/Coilectlons                          County)
                 Wrongful Death                               Case                                            Confession of Judgment (non­
     Product Liability (nof asbestos or              Insurance Coverage (not provisionally                          domestic relations)
           toxic/environmental) (24)                      cony}leK) (18)                                      Sister Stale Judgment
     Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
           Medical Malpractice-                          Other Coverage                                           (not unpaid taxes)
                 Physicians & Surgeons               Other Contract (37)                                      Petition/Certiflcalion ol Entry of
           Other Protessional Health Care                 Contractual Fraud                                       Judgment on Unpaid Taxes
                 Malpractice                             Other Contract Dispute                               Other Entorcemeni of Judgment
     Other Pl/PDAVD (23)                         Real Property                                                     Case
           Premises Liability (e.g., slip            Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                 and tall)                                Condemnation (14)                              RICO (27)
           Intentional Bodily ln|ury/PD/WO           Wrongful Eviction (33)                              Other Complaint (not specified
                 (e.g., assaull, vandalism)                                                                   above) (42)
                                                     Other Real Propely (e.g., quiet title) (26)
           Intentional Infliction of                                                                          Declaratory Relief Only
                                                         Writ ot Possession of Real Property                  Injunctive Relief Only (non-
                 Emotional Distress                      Mortgage Foreclosure
           Negligent Infliction ot                                                                                  harassment)
                                                         Quiet Title                                          Mechanics Lien
                 Emotlonat Distress                      Other Real Properly (not eminent
           Other PI/PO/WD                                 domain, landlordAenant, or                          Other Commerciai Complaint
Nor».PI/PD/WD (Other) Tort                                foreclosure)                                              Case (non-tort/non-complex)
                                                                                                              Other Civil Complaint
     Business Torl/Untair Business               Unlawful Detainer                                                 (non-tort/non-complex)
         Practice (07)                               Commercial (31)
                                                                                                      Miscellaneous Civil Petition
     Civil Rights (e.g.. discrimination,             Residential (32)                                    Partnership and Corporate
          false arrest) (not civil                   Drugs (38) /// the case involves illegal                 Governance (21)
           harassment) (08)                               drugs, check this item; otherwise,             Other Petition (not specified
     Defamation (e.g.. slander, libel)                    report as Commercial or Residential)                above) (43)
            (13)                                 Judicial Review                                              Civil l-larassment
     Fraud (16)                                      Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Properly (19)                      Petition Re: Arbitration Award (11)                      Etder/Dependent Adult
     Professional Negligence (25)                    Writ ol Mandate (02)                                          Abuse
          Legal Malpractice                              Writ-Administrative Mandamus                         Election Contest
          Other Professional Malpractice                 Writ-l/landamus on Limited Court                     Petition for Name Change
               (not medical or legal)                         Case Matter
      Other Non-PI/PD/WD Tort (35)                                                                            Petition for Relief From Late
                                                         Writ-Other Limited Court Case                             Claim
Employment                                                    Review                                          Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review P9)
     Other Employment (15)                                Review ol Health Officer Order
                                                          Notice of Appeal-Labor
                                                             Commissioner Appeals
CM-010 [Rev. uuly 1.8007}                                                                                                                    Piga S of 2
                                                     CIVIL CASE COVER SHEET
               Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 18 of 28

               STATg OF CALIFORNIA I Husinagg. Consumar Services and Houslfw Aoanev              GAVIM NEWSOM GQVFRNQR

               Department of Fair Employment & Housing                                               KEVIN KISH. DIRECTOR

^^Uii          2218 KausenDrfva, Suite 100 I Elk Grove I CAI 95758
                    884-1684 (Voice) I (800) 700-2320 (TTY) | Catifomla’s Relay Service at 711
                                    I Email: contact.center@dfeh.ca.gov


        February 10, 2020

        Daniel Feder
        235 Montgomery Street, #1019
        San Francisco, California 94104

        RE:    Notice to Complainant's Attorney
               DFEH Matter Number: 202002-09215610
               Right to Sue: Duverglas / Health Advances, LLC

        Dear Daniel Feder:

        Attached is a copy of your complaint of discrimination filed with the Department of Fair
        Employment anci Housing (DFEH) pursuant to the California Fair Employment and
        Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
        Notice of Case Closure and Right to Sue.

        Pursuant to Government Code section 12962, DFEH will not serve these
        documents on the employer. You must serve the complaint separately, to all named
        respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
        information regarding filing a private lawsuit in the State of California. A courtesy "Notice
        of Filing of Discrimination Complaint" is attached for your convenience.

        Be advised that the DFEH does not review or edit the complaint form to ensure that it
        meets procedural or statutory requirements.

        Sincerely,


        Department of Fair Employment and Housing
            Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 19 of 28

                                                                                               GAVIM NEWSOM GOVERNOR

llnirlrt® Department of Fair Employment & Housing                                                  KEVIN KISH, DIRECTOR

    ^jym   221S Kausen Drive. Suite 100 I Qk Grove t CAI 95758
           (600) 864-1684 (Voice) i (800) 700-2320 (TTY) | California's Relay Service at 711
           hnp://www.dfeh.ca.gov i Email: contact.center@dfeh.ca.gov


    February 10, 2020

    RE:    Notice of Filing of Discrimination Complaint
           DFEH Matter Number: 202002-09215610
           Right to Sue: Duverglas / Health Advances, LLC

    To All Respondent(s):

    Enclosed is a copy of a complaint of discrimination that has been filed with the
    Department of Fair Employment and Housing (DFEH) in accordance with Government
    Code section 12960. This constitutes service of the complaint pursuant to Government
    Code section 12962. The complainant has requested an authorization to file a lawsuit.
    This case is not being investigated by DFEH and is being closed immediately. A copy of
    the Notice of Case Closure and Right to Sue is enclosed for your records.

    Please refer to the attached complaint for a list of all respondent(s) and their contact
    information.

    No response to DFEH is requested or required.

    Sincerely,


    Department of Fair Employment and Housing
       Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 20 of 28




m
                                                                                           GAVIN NeWSOM GOVPRNOa

       Department of Fair Employment & Housing                                                 KEVIN KISH. DIRECTOR

       2218 Kausen Drive, Suite 100 I Elk Grove ICA I 957S8
       (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California's Relay Service at 711
       http:/Avww.dfeh.ca.gov I Email: contact.center@d(eh.ca.gov


February 10. 2020

Vianka Duverglas
235 Montgomery Street, Suite 1019
San Francisco, California 94104

RE:    Notice of Case Closure and Right to Sue
       DFEH Matter Number: 202002-09215610
       Right to Sue: Duverglas / Health Advances, LLC

Dear Vianka Duverglas,

This letter informs you that the above-referenced complaint was filed with the
Department of Fair Employment and Housing (DFEH) has been closed effective
February 10, 2020 because an immediate Right to Sue notice was requested. DFEH will
lake no further action on the complaint.

This letter is also your Right to Sue notice. According to Government Code section
12965, subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. The civil action must be
filed within one year from the dale of this letter.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,


Department of Fair Employment and Housing
             Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 21 of 28




 1                      COMPLAINT OF EMPLOYMENT DISCRIMINATION
                              BEFORE THE STATE OF CALIFORNIA
 2                    DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
 3                    Under the California Fair Employment and Housing Act
                                   (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Vianka Duverglas                                              DFEH No. 202002-09215610
 6                                   Complainant,
 7 vs.
 8    Health Advances, LLC
      8 Federal Street
 9    Billerica, Massachusetts 01821
10
                            Respondents
11
12   1. Respondent Health Advances, LLC is an employer subject to suit under the
     California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.).
13
14   2. Compiainant Vianka Duverglas, resides in the City of San Francisco State of
     California.
15
   3. Compiainant alleges that on or about June 4, 2019, respondent took the following
16 adverse actions:
17   Complainant was discriminated against because of complainant's disability
18   (physical or mental) and as a result of the discrimination was terminated, denied
     reasonable accommodation for a disability.
19
   Complainant experienced retaliation because complainant requested or used a
20 disability-related accommodation and as a result was terminated.
21
22 Additional Complaint Details: Plaintiff Vianka Duverglas ("Plaintiff’) was employed
   by Defendant Health Advances, LLC ("Defendant") beginning on September 5. 2018,
23 as an Office Administrator, on a full-time basis. Plaintiff was earning $60,000.00 per
   year. Plaintiffs immediate supervisor was Vivek Mittal ("_Vivek__”). Defendant
24 employed approximately 150 employees, at three locations throughout the Bay
25 Area, Massachusetts and Switzerland. Plaintiff worked in the San Francisco office,
   located at 601 Montgomery Street, San Francisco, CA .
26
27                                                    -1-
                                     Complaint - DFEH No. 202002-09215610
28   Date Filed: February 10, 2020
             Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 22 of 28




 1   On April 13. 2019; Plaintiff was injured and was diagnosed with a torn ACL and
     ruptured meniscus. On April 14, 2018, Plaintiff immediately informed Vivek and
 2   other colleagues of the injury, and informed Defendant that she would be off of work
 3   April 13, 2019 through April 22, 2019. from physician/Ortho specialist. Additionally,
     Defendant was sent a medical note from Plaintiffs doctor, informing of the injury,
 4   and stated that "this return to work date is based on expected clinical progress and
     may need to be modified based on actual clinical progress" (essentially when she
 5   could walk properly without pain and further damage to her knee).
     On or about April 16. 2019 Plaintiff received a response to her email. Initially, the
 6   response from HR and her supervisor was positive. They wished her a speedy
 7   recovery and she informed them that she would keep Defendant updated with
     clinical progress.
 8   April 23, 2019 Defendant sent email to plaintiff'about needing a "Fitness for Duty to
     Return to Work Form". Plaintiffs physician returned the form stating that plaintiff will
 9   be off of work through May 6th, 2019. Plaintiff returned to work on Monday May 6th,
     2019. Plaintiff was scheduled for surgery on May 30, 2019. Plaintiffs last day of work
10   before surgery was May 17, 2019. On June 4, 2019 Defendant sent an email of
11   termination to plaintiff stating the office manager position was insufficient for a full
     time position. As a result the office administrator position was terminated with Health
12   Advances.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                   -2-
                                     Complaint - DFEH No. 202002-09215610
28   Date Filed: February 10, 2020
             Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 23 of 28




 1 VERIFICATION
 2 I, Daniel Louis Feder, am the Attorney in the above-entitled complaint. I have read
 3 the foregoing complaint and know the contents thereof. The matters alleged are
   based on information and belief, which I believe to be true.
 4
   On February 10, 2020, I declare under penalty of perjury under the laws of the State
 5 of California that the foregoing is true and correct.
 6                                                                        San Francisco, CA
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                 -3-
                                   Complaint - DFEH No. 202002-09215610
28 Date Filed: February 10, 2020
              Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 24 of 28




                    Superior Court of California, County of San Francisco
   • *. .                     Alternative Dispute Resolution                                                  k
                                   Information Package                                            A i A

       The plaintiff must serve a copy of the ADR Information Package on each defendant along
      with the complaint. Cross-complainants must serve a copy of the ADR Information Package
            on any new parties to the action together with the cross-complaint. {CRC 3.221(c).)


 WHAT IS ADR?
 Alternative Dispute Resolution (ADR) is the term used to describe the various options available for
 settling a dispute without a trial. There are many different ADR processes, the most common forms of
 which are mediation, arbitration and settlement conferences. In ADR, trained, impartial people decide
 disputes or help parties decide disputes themselves. They can help parties resolve disputes without
 having to go to trial.

 WHY CHOOSE ADR?
 It is the policy of the Superior Court that every long cause, non-criminal, non-juvenile case should
 participate either in an early settlement conference, mediation, arbitration, early neutral evaluation or
 some other alternative dispute resolution process prior to trial. (Local Rule 4.)

 ADR can have a number of advantages over traditional litigation:
    • ADR can save time. A dispute often can be resolved in a matter of months, even weeks,
        through ADR, while a lawsuit can take years.
    • ADR can save money, including court costs, attorney fees, and expert fees.
    • ADR encourages participation. The parties may have more opportunities to tell their story than
        in court and may have more control over the outcome of the case.
    • ADR is more satisfying. For all the above reasons, many people participating In ADR have
        reported a high degree of satisfaction.

                  **Electing to participate in an ADR process does not stop the time period to
                                  respond to a complaint or cross-complaint**

WHAT ARE THE ADR OPTIONS?
The San Francisco Superior Court offers different types of ADR processes for general civil matters. The
programs are described below:

 1) MANDATORY SETTLEMENT CONFERENCES
Settlement conferences are appropriate in any case where settlement is an option. The goal of
settlement conferences is to provide participants an opportunity to reach a mutually' acceptable
settlement that resolves all or part of a dispute. Mandatory settlement conferences are ordered by the
court and are often held near the date a case is set for trial, although they may be held earlier if
appropriate. A party may elect to apply to the Presiding Judge for a specially set mandatory settlement
conference by filing an ex parte application. See Local Rule 5.0 for further instructions. Upon approval by
the Presiding Judge, the court will schedule the conference and assign a settlement conference officer.


 ADR.1 10/18                                                                                       Page 11
          Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 25 of 28




 2) MEDIATION
 Mediation Is a voluntary, flexible, and confidential process in which a neutral third party facilitates
 negotiations. The goal of mediation is to reach a mutually satisfactory agreement that resolves all or
 part of a dispute after exploring the interests, needs, and priorities of the parties in light of relevant
 evidence and the law.

      (A) MEDIATION SERVICES OF THE BAR ASSOCIATION OF SAN FRANCISCO (BASF), in cooperation
with the Superior Court, Is designed to help civil litigants resolve disputes before they incur substantial
costs in litigation. While it is best to utilize the program at the outset of litigation, parties may use the
program at’any time while a case is pending. Experienced professional mediators work with parties to
arrive at a mutually agreeable solution. The mediators provide one hour of preparation time and the
first two hours of mediation time. Mediation time beyond that is charged at the mediator's hourly rate.
BASF pre-screens all mediators based upon strict educational and experience requirements. Parties can
select their mediator from the panels at www.sfbar.orE/mediation or BASF can assist with mediator
selection. BASF staff handles conflict checks and full case management. The success rate for the
program Is 6796 and the satisfaction rate is 9996. BASF charges an administrative fee of $295 per party.
The hourly mediator fee beyond the first three hours will vary depending on the mediator selected.
Waivers of the fee are available to those who qualify. For more information, call 415-982-1600 or email
adr(S)sfbar.org.

      (B) JUDICIAL MEDIATION PROGRAM provides mediation with a San Francisco Superior Court judge
for civil cases, which include but are not limited to, personal injury, construction defect, employment,
professional malpractice, insurance coverage, toxic torts and industrial accidents. Parties may utilize
this program at any time throughout the litigation process. Parties interested in judicial mediation
should file a Stipulation to Judicial Mediation indicating a joint request for inclusion in the program. A
preference for a specific judge may be Indicated. The court will coordinate assignment of cases for the
program. There Is no charge. Information about the Judicial Mediation Program may be found by
visiting the ADR page on the court's website: www.sfsuDeriorcourt.orR/divisions/civil/dispute-resolutlon

    (C) PRIVATE MEDIATION: Although not currently a part of the court's ADR program, parties may
select any private mediator of their choice. The selection and coordination of private mediation is the
responsibility of the parties. Parties may find mediators and organizations on the Internet. The cost of
private mediation will vary depending on the mediator selected.

     (D) COMMUNITY BOARDS MEDIATION SERVICES: Mediation services are offered by Community
Boards (CB), a nonprofit resolution center, under the Dispute Resolution Programs Act, CB utilizes a
three-person panel mediation process in which mediators work as a team to assist the parties in
reaching a shared solution. To the extent possible, mediators are selected to reflect the demographics of
the disputants. CB has a success rate of 8596 for parties reaching a resolution and a consumer
satisfaction rate of 99%. The fee is $45-$100 to open a case, and an hourly rate of $180 for complex
cases. Reduction and waiver of the fee are available. For more Information, call 415-920-3820 or visit
communitvboards.ore.




 ADR-I 1U/18                                                                                        Page | 2
          Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 26 of 28




 3} ARBITRATION
 An arbitrator Is a neutral attorney who presides at a hearing where the parties present evidence through
 exhibits and testimony. The arbitrator applies the law to the facts of the case and makes an award based
 upon the merits of the case.

     (A) JUDICIAL ARBITRATION
When the court orders a case to arbitration it Is called "judicial arbitration". The goal of arbitration is to
 provide parties with an adjudication that is earlier, faster, less formal, and usually less expensive than a
trial. Pursuant to CCP 1141.11, all civil actions in which the amount in controversy is $50,000 or less, and
no party seeks equitable relief, shall be ordered to arbitration. (Upon stipulation of all parties, other
civil matters may be submitted to judicial arbitration.) An arbitrator is chosen from the court's
arbitration panel. Arbitrations are generally held between 7 and 9 months after a complaint has been
filed. Judicial arbitration Is not binding unless all parties agree to be bound by the arbitrator's decision.
Any party may request a trial within 60 days after the arbitrator's award has been filed. Local Rule 4.1
allows for mediation In lieu of judicial arbitration, so long as the parties file a stipulation to mediate
after being assigned to Judicial arbitration. There is no cost to the parties for judicial arbitration.

    (B) PRIVATE ARBITRATION
Although not currently a part of the court's ADR program, civil disputes may also be resolved through
private arbitration. Here, the parties voluntarily consent to arbitration. If all parties agree, private
arbitration may be binding and the parties give up the right to judicial review of the arbitrator's decision.
In private arbitration, the parties select a private arbitrator and are responsible for paying the
arbitrator's fees.

HOW DO 1 PARTICIPATE IN ADR?
Litigants may elect to participate in ADR at any point in a case. General civil cases may voluntarily enter
Into the court's or court-affiliated ADR programs by any of the following means:
     • Filing a Stipulation to ADR: Complete and file the Stipulation form (attached to this packet and
         available on the court's website); or
     • Indicating your ADR preferences on the Case Management Statement (available on the court's
         website); or
     • Contacting the court's ADR Department (see below), the Bar Association of San Francisco's ADR
        Services, or Community Boards.

For more Information about ADR programs or dispute resolution alternatives, contact:

                              Superior Court Alternative Dispute Resolution
                       400 McAllister Street, Room 103-A, San Francisco, CA 94102
                                              415-551-3869
      Or, visit the court's ADR page at www.sfsuperiorcourt.org/divlslons/civii/dispute-resolution

TO PARTICIPATE IN ANY OF THE COURT'S ADR PROGRAMS, PLEASE COMPLETE AND FILE THE ATTACHED
STIPULATION TO ADR AND SUBMIT IT TO THE COURT. YOU MUST ALSO CONTACT BASF OR COMMUNITY
BOARDS TO ENROLL IN THEIR LISTED PROGRAMS. THE COURT DOES NOT FORWARD COPIES OF
STIPULATIONS TO BASF OR COMMUNITY BOARDS.




 ADR'1 10/16                                                                                         Page 13
                          Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 27 of 28
 ATTORNEY OR PARTYWITI lOUT ATTORNEY (Nome .intf ^cd,: • s'                                                       POR COURT use ONLY




 telephc;:enq

 ATTORNEY FOR (Name):

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SA»i FRANCfSCO'
 400McAirster Street
 San Francisno.CA 04102-4514

 PLAINTIFF,'PETtriONeR;


 DEFEf.-OANT/RESPONDENT:


                  STIPULATJON TO ALTERNATIVE DISPUTE RESOLUTION (ADR)                            CASE NUMBER:

                                                                                                                  DEPARTMENT 610
 1)      The parties hereby stipulate that this action shall be submitted to the following ADR process;
 ^^         Mediation Services of the Bar Association of San Francisco (BASF) - Experienced professional mediators, screened
            and approved, provide one hour of preparation and the first two hours of mediation time for a BASF administrative fee of
            $295 per party. Mediation time beyond that is charged at the mediator's hourly rate. Waivers of the administrative fee are
            available to those who qualify. BASF assists parties with mediator selection, conflicts checks and full case management,
            www.sfbar.org/mediation
 O          Mediation Services of Community Boards (CB) - Service in conjunction with DRPA, CB provides case development and one
            three-hour mediation session. Additional sessions may be scheduled. The cost is $46-S100 to open e case, and an hourly rate
            of $180 for complex cases. Reduction and waiver of the fee are available to those who qualify, communltyboards.org
 □          Private Mediation - Mediators and ADR provider organizations charge by the hour or by the day, current market rates. ADR
            organizations may also charge an administrative fee. Parties may find experienced mediators and organizations on the Internet.
 I—^       Judicial Arbitration - Non-binding arbitration Is available to cases in which the amount In controversy Is $50,000 or less and
            no equitable relief Is sought. The court appoints a pre-screened arbitrator who will Issue an award. There Is no fee for
            this program, www.sfsuperiorcourl.org/divlslons/civll/dispute-resolution
 □          Judicial Mediation - The Judicial Mediation program offers mediation in civil litigation with a San Francisco Superior
            Court judge familiar with the area of the law that is the subject of the controversy. There Is no fee for this program.
            www.sfsuperiorcourt.org/divisions/clvil/dispute-resolution
            Judge Requested (see list of Judges currently participating in the program); ____ __________________________
            Date range requested for Judicial Mediation (from the filing of stipulation to Judicial Mediation):
            Q 30-90 days Q 90-120 days D Other (please specify)___________________


 !__ I      Other ADR process (describe)_____________ _______________
2)    The parties agree that the ADR Process shall be completed by (date);
3)    Plaintiff(s} and Defondant(s) further agree as follo'.vs:




Name of Party Stipulating                                                      Name of Party Slipulating


Name of Party or Aticmey Executing Stipulation                                 Nnm i of Party or Attorney Executing Stipulation


SignatiTo of Party or Attorney                                                 Signature of Party cr Attorney
I__I Plaintiff D Defendant d] Cross-defendant                                  Cd Plaintirf d] Cofendant (Zj Cross-defendant

Dated:                                                                         Dated:

                                                □    Addftionr.l signoiurofs} altachi^d



AOR-2     lO/lo                 STIF^ULATION TO ALTERNATIVE DISPUTE RESOLUTION
                           Case 3:20-cv-02849-TSH Document 1-1 Filed 04/24/20 Page 28 of 28
                 case NUMBER:          CGC^aO^MBSr viANK^ puyERG                                                            LLCETAL
       ...                                                                                                             »■




                                              *•'   ■   *.


                                                               NOTICE TO PLAINTIFF
                                        V*
                                                                                         *.
                  A CaWManagem^                                 is        for        .
                                                                                                                                 ;
                                    DATE:      ;AUG-19^^
                                    TIME: V             1d;30AM : V '                         -•*'   ■■



                                                                                                          •c
                                                          •
                                PLAGE: bepartrnent 616
                                            400 McAllister Str^t
                                            San Francisco, CA M162-368O
                              ;
                 All-paftli^lmust aFipeaf arid      wtth/Lbdai RUte 3::;                                       ■   :
                                                                                                                                 :

                 CRC 3.726 requires the filing and service of a case mariagerrient statement form CM-110
                 no later than 15 days before the case management conference. However, it would facilitate
                 the issuance of a case management order without an appearance at the case
                 management conference If the case management statement is filed, served and lodged in
                 Departrhent 610 twenty-fiye (25) days before the case management conference.
                              s’.




                Plaintiff must serve a copy of this notice upon each party to this action with the summons and
                complaint. Proof of service subsequently filed with this court shall so state; This case Is
                eligible for electronic filing and service per Local Rule 2.11. For mdreinformatiori,
                please visit the Courf8 website at www.8fBuperiorcoijrtorg under Ohlirie Seiylces.
                [DEFENDAtJTS: Attishdihg the^       Mahagemieht Conference does nbt&ke the place
                ofpling a written response to the complaint You rhust file a written response with the
              ; court within the time limit requ^

                                    ALTERNATiVE DISPUTE RESOLUTION REQUIREMENTS                                             r.



                  [T IS THE POLICY OF THE SUPERIOR COURT THAT EVERT CIVIL CASE SHOULD PARTICIPATE IN
                                                   EVALUATION. AN EARLY SETTLEMENT CONFERENCE. OR
                  OTHER APPROPRIATE FORM OF ALTERNATIVE DISPUTE RESOLUTION PRIOR TO A TRIAL
                                                                           r
                 ;(S6E10(^rule;4)                               ;


               Plaintiff nsiia serve a copy of the Alternative Dispute Resolution (ADR) Infom^oh Package
               on each <l^ndant:alongw|th:the.complairiL:-{CRe 3.22ii)fheAbR package.rnaybC;r .                                           j




               access^ at w^.Sfeupertorcburt;prg/diyisigns/civil/dispute^res6luti6n br you fnay request a                                 ;
               papehi^py front the;filing: clerk: AincpunselitostdisbubsADRim
             V counsel an(f:proyide^Iients.wpa;cbpy^thSAPR,lh^^
             :;:the.ease-.Management5tateitieritS,'.;;;:“                                              r

                                                                                            :/
r; ■           Superior Court Alteiriative Dispute Ro^lutibri Adniinisbatbr
               400 McAIIIsteir Street, Roo
               San Franeieeo/CA 94102                                       V
               (416)5514869

                                                                                                                                      1
             . See Local ities 34,'6>b C arid .16 B re stipulation to Judge pix> tern.                                                i
                                                                  /* •                                                                1
                                                                     •1

                                                                                ■t
                                                                                                                                      i
